Citation Nr: 1733282	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-28 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file. 

The claim was previously before the Board.  In December 2014, the Board remanded the claim for further development and expanded the Veteran's claim to encompass any acquired psychiatric disorder.  See Clemons v. Shinseki, 22 Vet. App. 128 (2009).  In November 2015, the Board denied the Veteran's claim for service connection for an anxiety disorder; the remaining issue of an acquired psychiatric disorder was remanded.  The Veteran appealed the November 2015 decision to the United States Court of Veterans Claims (Court).  In September 2016, the Court issued an order which granted a joint motion of the parties to vacate the Board's November 2015 decision to the extent that it denied service connection for an anxiety disorder.  In December 2016, the claim was remanded.  For the reasons discussed below, additional development is necessary.

The Board additionally notes that in a July 2016 decision, the Board denied service connection for PTSD and any other acquired psychiatric disorder other than an anxiety disorder.  Consequently, only the Veteran's claim for service connection for an anxiety disorder remains in appellate status before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Following the December 2016 remand, the Veteran was afforded a VA examination in February 2017 and a VA addendum opinion in May 2017.  Having reviewed the record, the Board finds that additional development is warranted.  

First, in a February 2017 VA examination, the Veteran was provided with a diagnosis of persistent delusional disorder.  The examiner opined that it was not likely that the Veteran's delusional behavior is related to service.  The examiner noted that the Veteran reported anxiety when returning from Vietnam, but his delusional thinking did not begin until later in the middle age.  Though the examiner discussed persistent delusional disorder, he did not address the etiology of the Veteran's unspecified anxiety disorder.  Even if a disability subsequently resolves during the appeal period, service connection may still be awarded if a disability is diagnosed at the time the claim was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  As such, an opinion is warranted with respect to the etiology of the Veteran's previously diagnosed anxiety disorder.  

Additionally, in a May 2017 VA addendum opinion, a clinician noted that the Veteran did not develop an acquired psychiatric condition related to military service.  She noted that the enlistment report of medical history noted that the Veteran had depression or excessive worry, stammering, stuttering, and headaches as a child, and that the separation report of medical history noted depression or excessive worry.  She opined that this did not indicate that the Veteran's condition had worsened because there were no complaints of frequent and severe headaches, stammering, or stuttering.  As much as the clinician may appear to suggest that an acquired psychiatric disorder preexisted service and was not worsened by service, the Board notes that the Veteran's enlistment examination was normal and made no indication of a preexisting anxiety disorder.  Consequently, the Veteran is presumed to have been in sound condition at the time of entrance into service, with respect to a psychiatric condition.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  As such, the May 2017 opinion is insufficient for adjudication of the claim.  On remand, an opinion should be obtained as to whether any anxiety disorder clearly and unmistakably preexisted service, and if so, whether such anxiety disorder was clearly and unmistakably was NOT aggravated during such service.  

Finally, outstanding VA treatment records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record any outstanding VA treatment records pertinent to the claim.

2.  Forward the Veteran's claims file to an appropriate clinician for an addendum opinion on the nature and etiology of any anxiety disorder.  If the clinician determines that the Veteran should be provided another examination, one should be scheduled.  The clinician is requested to review the electronic claims file, to include this remand.  Following review of the claims file, the clinician should respond to the following:

a)  Identify any anxiety disorder present at any time since May 2009, even if such condition has resolved during the pendency of the appeal.  

The clinician's attention is invited to the March 2009 VA Mental Health Note and the June 2015 VA examination providing a diagnosis of anxiety disorder.

b)  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that any anxiety disorder preexisted active service. 

c)  If so, is it clear and unmistakable (obvious, manifest, and undebatable) that any preexisting anxiety disorder was NOT aggravated (i.e., permanently worsened) during the Veteran's active service or is it clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the disorder.

d)  If it is not clear and unmistakable that any diagnosed anxiety disorder preexisted service and was not aggravated by service, state whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed anxiety disorder is related to the Veteran's active duty service.

The clinician should consider the Veteran's lay statements, to include his March 2014 hearing testimony describing symptoms of nightmares, sleep impairment, irritability, high anxiety, and social isolation after returning from Vietnam.  

The examiner is reminded that "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  The phrase "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

The term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the clinician is unable to offer the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011).

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

